Citation Nr: 1234119	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  05-35 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In August 2009, March 2011, and again in December 2011, the Board remanded the Veteran's appeal for service connection for a right hip disability for further development.

As addressed below, in September 2012, the Veteran withdrew his appeal.


FINDING OF FACT

In a September 2012 statement, submitted through his representative, the Veteran indicated that he desired to withdraw his appeal of the issue of entitlement to service connection for a right hip disability.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issue of entitlement to service connection for a right hip disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In September 2012, the Veteran's representative submitted a letter to the Board indicating that the Veteran no longer wished to pursue his appeal for entitlement to service connection for a right hip disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue and it is dismissed without prejudice.


ORDER

The appeal is dismissed as to the issue of entitlement to service connection for a right hip disability.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


